Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 08/09/2021. Claims 1-2, 5, 8, 11, 15, 21, 23, 25-27, 31 have been amended. Claims 10, 17, 24 have been canceled. Claims 32-34 have been added. Claims 1-2, 4-5, 8, 11, 15, 18, 21-23, 25-27, 31-34 are presented for examination.
Claim Objections
Claim 33 is objected to because of the following informalities:  
In claim 33, “the first set of one or more store blood glucose concentration measurements” should be -- the first set of one or more stored blood glucose concentration measurements --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-5, 8, 11, 15, 18, 21-23, 25-27, 31-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 21 is drawn to a blood glucose meter which is within the four statutory categories (i.e., machine).

Independent claim 11 recites…receiving the blood glucose concentration measurements…storing a plurality of previous blood glucose concentration measurements and…instructions…display and receive…supplemental health data related to the blood glucose concentration measurement…(i) analyze the plurality of previous blood glucose concentration measurements stored…to identify a first set of one or more stored blood glucose concentration measurements of interest from the plurality of previous blood glucose concentration measurements, each of the first set of one or more stored blood glucose concentration measurements having a value that is outside of a predetermined range, and to (ii) prompt the user to input supplemental health data related to a second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements, and wherein (i) the second set of one or more stored blood glucose concentration measurements of the plurality of previous measurements is based on the first set of one or more stored blood glucose concentration measurements of the plurality of previous measurements, and (ii) the supplemental health data related to the second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements provides information related to the value of each of the first set of one or more stored measurements of the plurality of previous blood glucose concentration 
Independent claim 21 recites…storing the blood glucose concentration measurements and…instructions…display and receive…supplemental health data related to the blood glucose concentration measurement…(i) prompt a user to take a current blood glucose concentration measurement, (ii) store the current blood glucose concentration measurement…, (iii) analyze the plurality of previous blood glucose concentration measurements to determine a type of supplemental health data related to the stored current blood glucose concentration measurement to be input by the user, and (iv) prompt the user to input the determined type of supplemental health data related to the stored current blood glucose concentration measurement, the type of supplemental health data related to the stored current blood glucose concentration measurement occurring being based at least in part on an analysis of the plurality of previous blood glucose concentration measurements.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “processor” executing a “healthcare application,” the claim encompasses helping a user “[log] health data that provide sufficient information for developing an effective treatment plan, but minimize the amount of effort and inconvenience on the part of the PWD” (¶ 0016), which is described as human activity in the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., a blood glucose meter including a measurement interface including a port, an analog front end, a processor, at least one memory device; a test sensor; a processing device including at least one memory device storing computer-readable instructions for a healthcare application, a processor, and a user interface). Claim 11 has additional limitations (i.e., a blood glucose meter including a port, an analog front end, a processor, at least one memory device; a test sensor; a processing device including at least one memory device storing computer-readable instructions for a healthcare application, a processor, and a user interface). Claim 21 has additional limitations (i.e., a blood 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., processing device including at least one memory device storing computer-readable instructions for a healthcare application, a processor, and a user interface) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “a blood glucose meter configured to take blood glucose concentration measurements” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1) (Weinert: ¶ 0044) and Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1) (Bousamra: ¶ 0053), using a blood glucose meter to take blood glucose concentration measurements is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Also, the limitations of a “memory device configured to store the blood glucose concentration measurements” and a “memory device…configured to store the blood glucose concentration measurements and computer-readable instructions for a healthcare application” and “a prescription or schedule” is determined to constitute well-understood, routine, and conventional elements/functions. As (Weinert: ¶ 0042) and Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1) (Bousamra: ¶ 0060; ¶ 0064; ¶ 0068), using a memory device to store information is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, storing and retrieving information in memory has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, the limitations of “the processing device configured to receive the blood glucose concentration measurements from the measurement device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1) (Weinert: ¶ 0046) and Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1) (Bousamra: ¶ 0075), receiving information from a measurement device is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2, 4-5, 8, 15, 18, 22-23, 25-27, 31-34 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2, 4-5, 8, 15, 18, 22-23, 25-27, 31-34 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the 
Claims 8, 15 further recites the additional elements of “wherein the blood glucose meter communicates wirelessly with the processing device, the processing device is a smart device, and the healthcare application is a mobile application.” Communications between the blood glucose meter and the processing device were previously interpreted as extrasolution activity and determined to constitute well-understood, routine, and conventional elements/functions. Similarly, the limitations of “the blood glucose meter communicates wirelessly with the processing device” only provides the input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. The “smart device” and “mobile application” are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the limitations of “the blood glucose meter communicates wirelessly with the…[mobile] smart device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1) (Weinert: ¶ 0042; ¶ 0043-0046) and Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1) (Bousamra: ¶ 0065), wireless communications with a mobile smart device is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 18 further recites the additional elements of “an external server communicatively coupled to the processing device via a network, the external server providing the computer-readable instructions,” which is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components and only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. See: MPEP § 2106.05(h). Also, 
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, 8, 22-23, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1, hereinafter referred to as "Weinert") in view of Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1, hereinafter referred to as "Bousamra") and Huang et al. (U.S. Patent App. Pub. No. US 2015/0164343 A1, hereinafter referred to as "Huang").
Regarding (currently amended) claim 1, Weinert teaches a system comprising: 
a blood glucose meter configured to take blood glucose concentration measurements (Weinert: figure 1, element 34, i.e., “PG measuring device”; ¶ 0044), the blood glucose meter including: 
a measurement interface that includes a port configured to receive a test sensor, the measurement interface being configured to generate raw signals representative of the blood glucose concentration measurements (Weinert: figure 2, i.e., “SR” (strip reader) 33 receives strip 35; ¶ 0044, i.e., “signals produced by the strip reader 33…corresponding to the glucose concentration of the patient's blood deposited on the strip 35”); 
an analog front end coupled to the measurement interface and configured to receive the raw signals from the measurement interface (Weinert: figure 2, i.e., Examiner interprets the ”Processor” 31 as including the claimed analog front end because it is coupled to the “SR” (strip reader) 33, which is the claimed measurement interface, and receives the raw signals from the “SR” (strip reader) 33; ¶ 0044); 
a processor configured to determine the blood glucose concentration measurements based on the raw signals (Weinert: ¶ 0044, i.e., “the processor 31 is configured in a conventional manner to process signals produced by the strip reader 33, and to display on the display unit 37 a value corresponding to the glucose concentration”); and 
a processing device communicatively coupled to the blood glucose meter (Weinert: figure 1, element 16, i.e., “Patient electronic device”; ¶ 0046), the processing device configured to receive the blood glucose concentration measurements from the blood glucose meter (Weinert: ¶ 0046, i.e., “glucose concentration information may be provided to the processor 18 of the patient electronic device 16”), the processing device including at least one memory device (Weinert: figure 1, element 20, i.e., “Memory”; ¶ 0041), a processor (Weinert: figure 1, element 18, i.e., “Processor”; ¶ 0041), and a user interface (Weinert: ¶ 0058), the at least one memory device of the processing device being configured to store the blood glucose concentration measurements and computer- readable instructions for a healthcare application (Weinert: ¶ 0042, i.e., “the memory unit 20 includes, in the illustrated embodiment, sufficient capacity to store data and one or more software algorithms executable by the processor 18. In some embodiments, as will be described hereinafter, the memory unit 20 may include a database in which collected patient information is stored”), the processor executing the healthcare application (Weinert: ¶ 0042, i.e., “software algorithms executable by the processor 18”), the healthcare application being configured to display and receive, via the user interface, supplemental health data related to the blood glucose concentration measurements (Weinert: figure 5, i.e., Examiner interprets the “insulin delivery information,” “meal information,” “physical state information,” and “comments” as the claimed supplemental health data because it is related to the “PG information” which is the claimed measurements; ¶ 0058, i.e., “at least one algorithm executable by the processor 18 to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device”; ¶ 0066; ¶ 0081), 
wherein the at least one memory device of the processing device stores a prescription or schedule and the healthcare application is configured to prompt a user to take the blood glucose concentration measurements and input the supplemental health data related to the blood glucose concentration measurements according to the prescription or schedule (Weinert: ¶ 0056, i.e., “at least one of the devices of the system is programmed to provide for patient input of specific lifestyle information, typically in real-time, pseudo-real-time or on a periodic, e.g., daily, basis…the programming may be carried out in a manner that notifies the patient whenever at least certain types of information should be entered into the system 10 or 10', and/or guides the patient through specific information collection scenarios. In any case, the programming of the at least one device of the system results in presenting to the patient of one or more instructions for entering patient information”; ¶ 0057, i.e., “a memory having stored therein at least one algorithm executable by the processor to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device”), 
Yet, Weinert does not explicitly teach, but Bousamra teaches, in the same field of endeavor,
…the blood glucose meter including: 
at least one memory device configured to store the blood glucose concentration measurements (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”); and 
wherein the healthcare application is configured to prompt the user to take the blood glucose concentration measurements (Bousamra: ¶ 0155, i.e., “the processor 102 evaluates the whether entry criterion(s) 226 is met in step 318 to begin the structured collection procedure 70 selected to obtain biomarker data…In step 320, the processor 102 specifies requests 240 according to their associated timing 238 for each event 237 in the schedule of events 222 for the structured collection procedure 70. It is to be appreciated that the schedule of events 222 provides a sampling plan for biomarker data collection that is performed by the processor 102 to obtain biomarker data in a predefined context”) according to a first schedule when a current date is prior to a future date (Bousamra: figure 21, i.e., Examiner interprets “Sample Instance I” SI1 as the claimed first schedule; ¶ 0011, i.e., “The first sampling instance can provide for the collection of at least one sample associated with biomarker data”; ¶ 0187, i.e., Examiner interprets “the entry criteria can comprise…a relative date a time (such as 3 weeks before the next office visit)” as the claimed future date) and outside of a predefined time period prior to the future date (Bousamra: figure 21, i.e., Examiner interprets “Sample Instance 2” SI2 with a Second Relative Date “RD2” as the claimed predefined time period; ¶ 0189, i.e., Examiner interprets “Sample Instance SI2” starting “After…Sample Instance SI1 is completed” as the claimed “Sample Instance SI1” being outside of the claimed predefined time period), and 
wherein in response to the current date being prior to the future date and within the predefined time period prior to the future date, the healthcare application is configured to transition to a second schedule and prompt the user to take the blood glucose concentration measurements according to the (Bousamra: figure 21, i.e., after meeting “Entry Criteria” S1 which includes the current date being prior to the future date and starting the Second Relative Date “RD2” which is the claimed predefined time period, samples are collected based on “Sample Instance 2” which is the claimed second schedule; ¶ 0186-0189).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the memory in the measurement device and the healthcare application configured to prompt the user to take the measurements according to a first schedule and a second schedule, as taught by Bousamra, within the system of Weinert, with the motivation to give “the patient…additional time to conduct the measurement” (Bousamra: ¶ 0094).
Yet, Weinert and Bousamra do not explicitly teach, but Huang teaches, in the same field of endeavor,
…the second schedule causing the prompting of the user to take the blood glucose concentration measurements to occur more frequently than the first schedule (Huang: ¶ 0024, i.e., Examiner interprets “the measurement frequency can be set as measuring seven times every day” as the claimed second schedule causing the prompting to occur more frequently than the first schedule because the first schedule only collected one sample; ¶ 0033, i.e., “the physiology data analyzing unit 130 rearranges and reschedules the measurement frequency and the measurement time point that the user should perform the measurement according to the updated abnormal probability, and performs subsequent measurements with the rearranged/updated measurement frequency and/or the rearranged/updated measurement time point”)…
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the second schedule causing the prompting of the user to take the blood glucose concentration measurements to occur more frequently than the first schedule, as taught by Huang, with the system of Weinert and Bousamra, with the motivation to “perform long time physiology data measurement according to the scheduled measurement points, thereby efficiently saving measurement cost and increasing the performance and intention for self-management of users” (Huang: ¶ 0057)
Regarding (currently amended) claim 2, Weinert, Bousamra, and Huang teach the system of claim 1, wherein the at least one memory device of the processing device stores the first schedule and the second schedule (Weinert: ¶ 0056, i.e., “at least one of the devices of the system is programmed to provide for patient input of specific lifestyle information, typically in real-time, pseudo-real-time or on a periodic, e.g., daily, basis…the programming may be carried out in a manner that notifies the patient whenever at least certain types of information should be entered into the system 10 or 10', and/or guides the patient through specific information collection scenarios”; ¶ 0057, i.e., Weinert teaches “a memory having stored therein at least one algorithm executable by the processor to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device,” which in the context of Bousamra, a person having ordinary skill in the art would have understood could include the first schedule and the second schedule) and the healthcare application prompts the user to input the supplemental health data related to the blood glucose concentration measurements according to the first schedule and the second schedule (Bousamra: ¶ 0157, i.e., “in the case of biomarker measurements, if the measurement is accepted as valid for the request 240, the software 34 causes the processor 102 to prompt the user to input additional information if needed by the structured collection procedure 70 to provide context 252 for data resulting from the request 240”).
The obviousness of combining the teachings of Weinert, Bousamra, and Huang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 4, Weinert, Bousamra, and Huang teach the system of claim 1, wherein the future date is a date of an appointment with a healthcare provider (Bousamra: ¶ 0187, i.e., “the entry criteria can comprise…a relative date a time (such as 3 weeks before the next office visit)”).
The obviousness of combining the teachings of Weinert, Bousamra, and Huang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 5, Weinert, Bousamra, and Huang teach the system of claim 1, wherein the at least one memory device of the processing device stores the first schedule (Weinert: ¶ 0056, i.e., “at least one of the devices of the system is programmed to provide for patient input of specific lifestyle information, typically in real-time, pseudo-real-time or on a periodic, e.g., daily, basis…the programming may be carried out in a manner that notifies the patient whenever at least certain types of information should be entered into the system 10 or 10', and/or guides the patient through specific information collection scenarios. In any case, the programming of the at least one device of the system results in presenting to the patient of one or more instructions for entering patient information”; ¶ 0057, i.e., “a memory having stored therein at least one algorithm executable by the processor to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device”) and a plurality of previous blood glucose concentration measurements (Weinert: ¶ 0042, i.e., “the memory unit 20 may include a database in which collected patient information is stored”), and the first schedule is defined based on the plurality of previous blood glucose concentration measurements (Bousamra: ¶ 0132, i.e., “the processor 102 can run calculations on the samples provided within a previous schedule of events 222 or sample grouping 262…assess whether the data is acceptable to permit an adjustment called for by the check 264”; ¶ 0133, i.e., “the result of a check 264 performed by the processor 102 can also result in a status or recommendation being provided by the processor 102 automatically. Such status or recommendation may be e.g., a status of continuing with current parameter values, a recommendation to change particular parameters, a recommendation to change the adherence and/or exit criterion, a status that the processor 102 switched to a secondary adherence and/or exit criterion based on the analysis performed on the data from a prior schedule of events or prior sample grouping”).
The obviousness of combining the teachings of Weinert, Bousamra, and Huang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 8, Weinert, Bousamra, and Huang teach the system of claim 1, wherein the blood glucose meter communicates wirelessly with the processing device (Weinert: ¶ 0043-0045; ¶ 0046, i.e., “a wireless communication link 83 may be established between the communication circuit 28 of the patient electronic device 16 and the patient glucose measuring device 34'”), the processing device is a smart device, and the healthcare application is a mobile application (Weinert: ¶ 0041).

Regarding (previously presented) claim 22, Weinert, Bousamra, and Huang teach the system of claim 1, wherein the supplemental health data relates to a physical state, a behavior, health-related events, insulin intake, carbohydrate intake, physical activity, a bedtime, or any combination thereof (Weinert: figure 5, i.e., Examiner interprets the “insulin delivery information,” “meal information,” “physical state information,” and “comments” as the claimed supplemental health data; ¶ 0066).
The obviousness of combining the teachings of Weinert, Bousamra, and Huang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 23, Weinert, Bousamra, and Huang teach the system of claim 1, wherein the blood glucose concentration measurement is automatically stored by the processing device (Weinert: ¶ 0044, i.e., “the communication circuit 36 may be configured to automatically transfer the glucose concentration value to another electronic device or system”; ¶ 0045, i.e., “the processor 31 may be responsive to establishment of the communication link to automatically determine a glucose concentration value from the signals produced by the sensor portion 39 and to transfer the glucose concentration value to the other electronic device or system, e.g., the patient electronic device 16”; ¶ 0046) and the supplemental health data is manually stored by the processing device (Weinert: ¶ 0058, i.e., “the patient manually enters at least a portion of the patient information…Insulin delivery information may likewise be manually…transferred to the processor 18”).
The obviousness of combining the teachings of Weinert, Bousamra, and Huang are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 34, Weinert, Bousamra, and Huang teach the system of claim 1, wherein the predefined time period ends on the future date (Bousamra: ¶ 0147, i.e., “specify for any one of the…exit…criterion/criteria…a specific date”; ¶ 0189, i.e., “dependent upon the structured testing protocol and the amount of event instances satisfied, a Sample Instance will comprise ending instructions (such as in the next Instructions Inst.n) which instruct the Template T to progress to the Exit Criteria in step S2 to complete a particular sample set within the parameters of the structured testing protocol”).
The obviousness of combining the teachings of Weinert, Bousamra, and Huang are discussed in the rejection of claim 1, and incorporated herein.
Claims 11, 15, 18, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1, hereinafter referred to as "Weinert") in view of Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1, hereinafter referred to as "Bousamra") and ALBISSER et al. (U.S. Patent App. Pub. No. US 2015/0347708 A1, hereinafter referred to as "Albisser").
Regarding (currently amended) claim 11, Weinert teaches a system comprising: 
a blood glucose meter configured to take blood glucose concentration measurements (Weinert: figure 1, element 34, i.e., “PG measuring device”; ¶ 0044), the blood glucose meter including: 
a port configured to receive a test sensor (Weinert: figure 2, i.e., “SR” (strip reader) 33 receives strip 35; ¶ 0044, i.e., “signals produced by the strip reader 33…corresponding to the glucose concentration of the patient's blood deposited on the strip 35”); 
an analog front end configured to generate raw signals representative of the blood glucose concentration measurements (Weinert: ¶ 0044, i.e., “signals produced by the strip reader 33”); 
a processor configured to determine the blood glucose concentration measurements based on the raw signals (Weinert: ¶ 0044, i.e., “the processor 31 is configured in a conventional manner to process signals produced by the strip reader 33, and to display on the display unit 37 a value corresponding to the glucose concentration”); and 
a processing device communicatively coupled to the blood glucose meter (Weinert: figure 1, element 16, i.e., “Patient electronic device”; ¶ 0046), the processing device receiving the blood glucose concentration measurements from the blood glucose meter (Weinert: ¶ 0046, i.e., “glucose concentration information may be provided to the processor 18 of the patient electronic device 16”), the processing device including at least one memory device (Weinert: figure 1, element 20, i.e., “Memory”; ¶ 0041), a processor (Weinert: figure 1, element 18, i.e., “Processor”; ¶ 0041), and a user (Weinert: ¶ 0058), the at least one memory device of the processing device storing a plurality of previous blood glucose concentration measurements and computer-readable instructions for a healthcare application (Weinert: ¶ 0042, i.e., “the memory unit 20 includes, in the illustrated embodiment, sufficient capacity to store data and one or more software algorithms executable by the processor 18. In some embodiments, as will be described hereinafter, the memory unit 20 may include a database in which collected patient information is stored”), the processor being configured to execute the healthcare application (Weinert: ¶ 0042, i.e., “software algorithms executable by the processor 18”) to display and receive, via the user interface, supplemental health data related to the blood glucose concentration measurement (Weinert: figure 5, i.e., Examiner interprets the “insulin delivery information,” “meal information,” “physical state information,” and “comments” as the claimed supplemental health data because it is related to the “PG information” which is the claimed measurements; ¶ 0058, i.e., “at least one algorithm executable by the processor 18 to present instructions to the patient via the patient interface device for collecting the patient information from the patient via the input device”; ¶ 0066; ¶ 0081), 
Yet, Weinert does not explicitly teach, but Bousamra teaches, in the same field of endeavor,
…the blood glucose meter including: 
at least one memory device configured to store the blood glucose concentration measurements (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”); and 
The obviousness of combining the teachings of Weinert and Bousamra are discussed in the rejection of claim 1, and incorporated herein.
Yet, Weinert and Bousamra do not explicitly teach, but Albisser teaches, in the same field of endeavor,
wherein the processing device is configured to (i) analyze the plurality of previous blood glucose concentration measurements stored on the at least one memory device of the processing device (Albisser: ¶ 0039, i.e., “Each of the SMBG values is systematically validated”) to identify a first set of one or more stored blood glucose concentration measurements of interest from the plurality of previous (Albisser: ¶ 0039, i.e., Examiner interprets the “atypical” “SMSG values” as the claimed first set of measurements because “an SMBG measurement taken following a substantial Thanksgiving Day feast would be atypical and would not be representative of the patient's typical diet” which defines the claimed predetermined range; ¶ 0040, i.e., “flagged atypical SMBG values”), and to (ii) prompt the user to input supplemental health data related to a second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements (Albisser: ¶ 0041, i.e., Examiner interprets the “applicable meal period category” and “diabetes medications” identified by the patient for “the SMBG value…both recent and typical” as the claimed supplemental health data related to a second set of measurements), and 
wherein (i) the second set of one or more stored blood glucose concentration measurements of the plurality of previous measurements is based on the first set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements (Albisser: ¶ 0040, i.e., Examiner interprets the typical SMBG values being determined based on the evaluation of whether or not they are atypical values as the claimed second set being based on the first set of measurements), and (ii) the supplemental health data related to the second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements provides information related to the value of each of the first set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements (Albisser: ¶ 0041, i.e., Examiner interprets the identified “applicable meal period category” and “diabetes medications” as providing the claimed information related to the value of each of the first set because the values of the first set of measurements may be atypical due to different or lack of “applicable meal period category” and “diabetes medications”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identify a first set of one or more stored blood glucose concentration measurements of interest from the plurality of previous blood glucose concentration measurements and prompt the user to input supplemental health data related to a second set of one or (Albisser: ¶ 0047).
Regarding (currently amended) claim 15, Weinert, Bousamra, and Albisser teach the system of claim 11, wherein the blood glucose meter communicates wirelessly with the processing device (Weinert: ¶ 0043-0045; ¶ 0046, i.e., “a wireless communication link 83 may be established between the communication circuit 28 of the patient electronic device 16 and the patient glucose measuring device 34'”), the processing device is a smart device, and the healthcare application is a mobile application (Weinert: ¶ 0041).
The obviousness of combining the teachings of Weinert, Bousamra, and Albisser are discussed in the rejection of claim 11, and incorporated herein.
Regarding (previously presented) claim 18, Weinert, Bousamra, and Albisser teach the system of claim 11, wherein the system further comprises an external server communicatively coupled to the processing device via a network, the external server providing the computer-readable instructions for the healthcare application for storage in the at least one memory device of the processing device (Bousamra: ¶ 0054, i.e., “software 34 can be…provided either…over the public network 50 and loaded for operation on the patient computer 18, the collection device 24, the clinician computer/office workstation 25, and the handheld computing device 36…the software 34 can also be…accessed remotely through the public network 50, such as from a server 52”; ¶ 0099, i.e., “a structured collection procedure 70 can be chosen automatically by the processor 102 from a plurality of structured collection procedures 70a, 70b, 70c, 70d, such as provided in memory 110 of the collection device 24, memory of the computer 18, 25 and/or from server 52”).
The obviousness of combining the teachings of Weinert, Bousamra, and Albisser are discussed in the rejection of claim 11, and incorporated herein.
Regarding (currently amended) claim 31, Weinert, Bousamra, and Albisser teach the system of claim 11, wherein the first set of one or more blood glucose concentration measurements of interest are from a first time of day (Albisser: ¶ 0039, i.e., Examiner interprets an “atypical” “SMBG measurement” being “following a substantial Thanksgiving Day feast would be atypical” as the claimed first set of measurements being from a first time of day), and the second set of one or more blood glucose concentration measurements are from a second time of day (Albisser: ¶ 0041, i.e., Examiner interprets “pre-breakfast” as being the claimed second time of day), the processing device being configured to select the second time of day based on the first time of day (Albisser: ¶ 0040-0041, i.e., Examiner interprets the “flagged atypical SMBG values” being “discarded” and the “typical” values being “retained” as the claimed selection of “pre-breakfast” values in the “determination of expected blood glucose values and predicted errors” because it is based on the lack of atypical values caused by the claimed first time of day).
The obviousness of combining the teachings of Weinert, Bousamra, and Albisser are discussed in the rejection of claim 11, and incorporated herein.
Regarding (new) claim 32, Weinert, Bousamra, and Albisser teach the system of claim 11, wherein the processing device is configured to determine an identity of the second set of one or more stored blood glucose concentration measurements based on (i) the value of each of the first set of one or more stored blood glucose concentration measurements (Albisser: ¶ 0039, i.e., Examiner interprets “typical” values to be identified based on the “atypical” “SMSG values” because if the value is not flagged as “atypical,” then it is considered “typical”), and (ii) a time of day that each of the first set of one or more stored blood glucose concentration measurements was obtained (Albisser: ¶ 0039, i.e., Examiner interprets “typical” values to be identified based on the time of day that “atypical” “SMSG values” was obtained because if the value is not flagged as “atypical,” which is based on the time of day the value was obtained, then it is considered “typical”).
The obviousness of combining the teachings of Weinert, Bousamra, and Albisser are discussed in the rejection of claim 11, and incorporated herein.
Regarding (new) claim 33, Weinert, Bousamra, and Albisser teach the system of claim 11, wherein the supplemental health data related to the second set of one or more stored blood glucose concentration measurements provides information related to why the values of the first set of one or more store blood glucose concentration measurements are outside of the predefined range (Albisser: ¶ 0041, i.e., Examiner interprets the identified “applicable meal period category” and “diabetes medications” as providing the claimed information related to why the values of the first set are outside of the predefined range because the values of the first set of measurements may be outside of the predefined range due to different or lack of “applicable meal period category” and “diabetes medications”).
The obviousness of combining the teachings of Weinert, Bousamra, and Albisser are discussed in the rejection of claim 11, and incorporated herein.
Claims 21, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1, hereinafter referred to as "Bousamra") in view of Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1, hereinafter referred to as "Bousamra") and JERDONEK et al. (U.S. Patent App. Pub. No. US 2010/0331654 A1, hereinafter referred to as "Jerdonek").
Regarding (currently amended) claim 21, Bousamra teaches a blood glucose meter configured to take blood glucose concentration measurements (Bousamra: ¶ 0053), the blood glucose meter comprising: 
a port configured to receive a test sensor (Bousamra: figure 1, i.e., collection device 24 includes a port to receive biosensor 30; ¶ 0067, i.e., “the collection device 24 can provide a measurement engine 138 for reading a biosensor 140”); 
an analog front end configured to generate raw signals representative of the blood glucose concentration measurements (Bousamra: ¶ 0067, i.e., “a sample such as for example, of capillary blood, which is exposed to an enzymatic reaction and measured by electrochemistry techniques, optical techniques, or both by the measurement engine 138 to measure and provide a biomarker value”); 
at least one memory device, the at least one memory device storing the blood glucose concentration measurements (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”) and computer-readable instructions for a healthcare application (Bousamra: figure 3, i.e., memory 110 includes software 34; ¶ 0060, i.e., “the structured collection procedures 70a, 70b, 70c, 70d may be provided pre-loaded (embedded) in memory of the collection device 24”; ¶ 0064); 
(Bousamra: ¶ 0062, i.e., “the software 34, which provides instruction codes that causes a processor 102 of the device to implement the methods of the present invention”; ¶ 0068, i.e., “data, comprising at least the information collected by the biosensor 140, is provided by the measurement engine 138 to the processor 102 which may execute a computer program stored in memory 110 to perform various calculations and processes using the data…the results of the calculation and processes by the processor 102 using the data is herein referred to as self-monitored data. The self-monitored data may include, but not limited thereto, the glucose values of a patient 12”); and 
a user interface, the healthcare application being configured to display and receive, via the user interface, supplemental health data related to the blood glucose concentration measurements (Bousamra: figure 3, element 146, i.e., “User interface”; ¶ 0069), 
wherein the at least one memory device stores a plurality of previous blood glucose concentration measurements (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”), and wherein the healthcare application is configured to: 
(i) prompt a user to take a current blood glucose concentration measurement (Bousamra: ¶ 0155, i.e., “the processor 102 evaluates the whether entry criterion(s) 226 is met in step 318 to begin the structured collection procedure 70 selected to obtain biomarker data”; ¶ 0166, i.e., “the processor 102 provides a request 240 on the display 108 for the patient to take a measurement, e.g., a blood glucose measurement”), 
(ii) store the current blood glucose concentration measurement in the at least one memory device (Bousamra: ¶ 0068, i.e., “such data along with a date-time stamp 169 for each measured glucose value and administered insulin dose value is stored in a data file 145 of memory 110 and/or 112”), 
Yet, Bousamra does not explicitly teach, but Jerdonek teaches, in the same field of endeavor,
 (iii) analyze the plurality of previous blood glucose concentration measurements to determine a type of supplemental health data related to the stored current blood glucose (Jerdonek: ¶ 0060, i.e., Examiner interprets the “past user testing patterns. For example, if a user had selected the "fasting" flag at 7 am multiple times” as the claimed analysis of the plurality of previous measurements because it is used to recommend the “"fasting" flag for the next reading performed at around 7 am” which is the claimed supplemental health data related to the stored current blood glucose concentration measurement) to be input by the user (Jerdonek: ¶ 0060, i.e., “Once a user is presented with a recommended fasting flag, the user has the option to…accept it”), and 
(iv) prompt the user to input the determined type of supplemental health data related to the stored current blood glucose concentration measurement (Jerdonek: ¶ 0060, i.e., “Once a user is presented with a recommended fasting flag, the user has the option to…accept it”), the type of supplemental health data related to the stored current blood glucose concentration measurement being based at least in part on an analysis of the plurality of previous blood glucose concentration measurements (Jerdonek: ¶ 0060, i.e., “if a user had selected the "fasting" flag at 7 am multiple times, then the meter will suggest that the same "fasting" flag for the next reading performed at around 7 am”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the determine a type of supplemental health data related to the stored current blood glucose concentration measurement to be input by the user and prompt the user to input the determined type of supplemental health data, as taught by Jerdonek, within the system of Bousamra, with the motivation to “provide for relevant information that could be used by the user in discussion with a caretaker or health care provider or even for the user to make adjustments to the user's diabetes management plan” (Jerdonek: ¶ 0068).
Regarding (currently amended) claim 26, Bousamra and Jerdonek teach the system of claim 21, wherein each of the plurality of previous blood glucose concentration measurements has a value within a range (Bousamra: ¶ 0090, i.e., Examiner interprets the “prior data…fasting bG sample…between 120-180 mg/dl” as the claimed value within the range…the predefined range for an acceptable value), and the current measurement has a value outside of the range (Bousamra: ¶ 0090, i.e., “the received value was of 340 mg/dl…being out of the predefined range for an acceptable value”).
The obviousness of combining the teachings of Bousamra and Jerdonek are discussed in the rejection of claim 21, and incorporated herein.
Regarding (currently amended) claim 27, Bousamra and Jerdonek teach the system of claim 21, wherein each of the plurality of previous blood glucose concentration measurements is a morning blood glucose concentration measurement (Jerdonek: ¶ 0060, i.e., “past user testing patterns. For example, if a user had selected the "fasting" flag at 7 am multiple times”), and wherein the current blood glucose concentration measurement is an evening blood glucose concentration measurement, and wherein the morning blood glucose concentration measurements are analyzed to identify a type of supplemental health data related to the evening blood glucose measurement to be input by the user (Jerdonek: ¶ 0060, i.e., Examiner interprets the current blood glucose concentration measurement being an evening blood glucose concentration measurement is design choice and not functionally related to the analysis of previous blood glucose concentration measurements to identify a type of supplemental health data related to the current blood glucose measurement and does not distinguish the claimed invention from the prior art. Jerdonek teaches analyzing “past user testing patterns…if a user had selected the "fasting" flag at 7 am multiple times” to identify the “"fasting" flag for the next reading performed at around 7 am,” which in the context of Bousamra, a person having ordinary skill in the art would have understood could be an evening blood glucose concentration measurement).
The obviousness of combining the teachings of Bousamra and Jerdonek are discussed in the rejection of claim 21, and incorporated herein.
Claim(s) 25  rejected under 35 U.S.C. 103 as being unpatentable over Weinert et al. (U.S. Patent App. Pub. No. US 2008/0177149 A1, hereinafter referred to as "Weinert") in view of Bousamra et al. (U.S. Patent App. Pub. No. US 2012/0088989 A1, hereinafter referred to as "Bousamra") and Huang et al. (U.S. Patent App. Pub. No. US 2015/0164343 A1, hereinafter referred to as "Huang"), as applied to claims 1-2, 4-5, 8, 22-23, 34 above, further in view of ALBISSER et al. (U.S. Patent App. Pub. No. US 2015/0347708 A1, hereinafter referred to as "Albisser").
Regarding (currently amended) claim 25, Weinert, Bousamra, and Huang teach the system of claim 1, wherein the at least one memory device of the processing device stores a plurality of blood glucose concentration measurements (Weinert: ¶ 0042, i.e., “the memory unit 20 may include a database in which collected patient information is stored”), and wherein the processing device is configured to (i) analyze the plurality of blood glucose concentration measurements responsive to receiving one of the plurality of measurements from the blood glucose meter (Bousamra: ¶ 0090, i.e., “after the sample is taken, the processor 102 can assess the received data for reasonableness using other adherence (acceptance) criterion(s). For example, based on prior data”)…
Yet, Weinert, Bousamra, and Huang do not explicitly teach, but Albisser teaches, in the same field of endeavor, (ii) identify a first set of one or more blood glucose concentration measurements of interest from the plurality of blood glucose concentration measurements (Albisser: ¶ 0039, i.e., Examiner interprets the “atypical” “SMSG values” as the claimed first set of measurements; ¶ 0039, i.e., “flagged atypical SMBG values”); (iii) prompt the user, via the user interface, to input supplemental health data related to a second set of one or more blood glucose concentration measurements of the plurality of measurements; and (iv) receive, via the user interface, supplemental health data related to the second set of one or more measurements of the plurality of blood glucose concentration measurements (Albisser: ¶ 0041, i.e., Examiner interprets the “applicable meal period category” and “diabetes medications” identified by the patient for “the SMBG value…both recent and typical” as the claimed supplemental health data related to a second set of measurements).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the identify a first set of one or more stored blood glucose concentration measurements of interest from the plurality of previous blood glucose concentration measurements and prompt the user to input supplemental health data related to a second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements, as taught by Albisser, with the system of Weinert, Bousamra, and Huang, with the motivation to “[enable] accurate prediction and modeling of near-term blood glucose” (Albisser: ¶ 0047).
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/09/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112(a) rejections, “the specification does describe a single processor that both executes a healthcare application and determines measurements from raw signals.”
Regarding the 101 rejections, 
“the present claims offer a technical improvement and are directed toward a particular machine, and thus any abstract elements are integrated into practical applications under step 2A”; “The present claims are an improvement in diabetes analysis, as they are directed toward improving the analysis of blood glucose concentration measurements and related supplemental health data…Thus, the problem solved by aspects of the specification is not simply how to institute a specific scheme for managing the PWD. Rather, the problem is how to reduce the amount of supplemental health information that needs to be input into the processing device, while still receiving a sufficient amount of the supplemental health data such that the blood glucose concentration measurements can be interpreted corrected and be used to effectively treat the patient”; “The claimed devices and systems can thus actively identify when to prompt the user for supplemental health data automatically, which eliminates the need for the user to either constantly input a large amount of supplemental health data for every blood glucose concentration measurement, or try to determine on their own which blood glucose concentration measurements require supplemental health data. The claimed devices and systems also eliminate the need to wait for an appointment with a healthcare practitioner and the need to remember supplemental health information from long ago”; “independent claims 1, 11, and 21 each recite a different solution that constitutes a technical improvement to the field of diabetes management;” “The blood glucose meter includes specific components that are vital to the functioning of the blood glucose meter, and are not generic computer components…the blood glucose meter, which is a specific machine, 
Regarding the 102 rejections, Bousamra fails to teach the amended limitations of claim 21 (i.e., “analyze the plurality of previous blood glucose concentration measurements to determine a type of supplemental health data related to the stored current blood glucose concentration measurement to be input by the user") because “Bousamra merely states that an additional measurement could be provided by the user,” “Bousamra does not disclose that the type of supplemental health data prompted for is based on an analysis of the previous measurements.” 
Regarding the 103 rejections, Bousamra fails to teach the amended limitations of claim 27 (i.e., “wherein the morning blood glucose concentration measurements are analyzed to identify a type of supplemental health data related to the evening blood glucose measurement to be input by the user") because “The Office Action cites to [0090] and [0150] of Bousamra as disclosing morning measurements, and [0150] as disclosing an evening measurement. But there is nothing in Bousamra that actually links the two as recited in dependent claim 27…the Office Action just cites to general mentions of morning and evening measurements in Bousamra.” 
Regarding the 103 rejections, Bousamra fails to teach the amended limitations of claim 1 (i.e., “such that all prompts occurring once the current date is within the predefined time period are made according to the second schedule") because “the healthcare application transitions to the more frequent second schedule "in response to the current date being prior to the future date and within the predefined time period prior to the future date." This does not occur with Bousamra's scheme, as it is the user's own act of snoozing a prompt that will cause that prompt to re-occur within a short time period. Indeed, it would not matter if the user snoozed a prompt when the user was 1 day away from a future date or 100 days away from a future date. The prompt would still only be snoozed and then re-occur if the user decides to snooze the prompt,” “If a user of Bousamra's system snoozes a given prompt so that that prompt then re-occurs some time later, other future prompts do not then occur more frequently, but instead occur according to their originally-scheduled frequency. For example, if a regular schedule for prompts includes an 8AM 
Regarding the 103 rejections, Bousamra fails to teach the amended limitations of claim 11 because “the cited portions of Bousamra disclose nothing more than comparing a single current measurement to one or more past measurements, and then asking questions about the single current measurement,” “the current measurement cannot be the second set of measurements. As independent claim    11 recites, the processing   device analyzes the already-stored measurements to identify a first set of already-stored measurements that are of interest, and prompts the user to enter supplemental health data about a second set of already-stored measurements. But, Bousamra only discloses that its system can "prompt a question" about the current measurement, not any past measurements”, “these prior measurements establish the acceptable range, and do not have values that fall outside of an acceptable range. Thus, the past measurements in Bousamra cited by the Office Action cannot be the claimed first set of previous measurements”; “At most, Bousamra's system could assume that the user was not sick or stressed. But that provides no insight as to why the values of the first set of previous measurements fall outside of the 
Regarding the 103 rejections, Bousamra fails to teach the amended limitations of claim 31 because “whether or not the user has fasted for 8 hours or not does not speak to what time of day any of those measurements were taken. And further, if measurements taken when the user has fasted for 8 hours pass the adherence criteria, but measurements taken when the user has not fasted fail the adherence criteria, this implies that those measurements are taken at the same time of day”; “All Bousamra's re-sampling feature does is to simply ask the user to re-take a measurement-it is wholly unrelated to do with determining the time of day for the second set of previous measurements, for which the user is prompted to enter supplemental health data.”
In response to Applicant’s argument that (a) regarding the 112(a) rejections, “the specification does describe a single processor that both executes a healthcare application and determines measurements from raw signals”:
It is respectfully submitted that Examiner withdraws the aforementioned 112 rejections in Office Action dated 05/07/2021.
In response to Applicant’s argument that (b) regarding the 101 rejections,
“the present claims offer a technical improvement and are directed toward a particular machine, and thus any abstract elements are integrated into practical applications under step 2A”; “The present claims are an improvement in diabetes analysis, as they are directed toward improving the analysis of blood glucose concentration measurements and related supplemental health data…Thus, the problem solved by aspects of the specification is not simply how to institute a specific scheme for managing the PWD. Rather, the problem is how to reduce the amount of supplemental health information that needs to be input into the processing device, while still receiving a sufficient amount of the supplemental health data such that the blood glucose concentration measurements can be interpreted corrected and be used to effectively treat the patient”; “The claimed devices and systems can thus actively identify when to prompt the user for supplemental health data automatically, which eliminates the need for the user to either constantly input a large amount of supplemental health data for every blood glucose concentration measurement, or try to determine on their own which blood glucose concentration measurements require supplemental health data. The claimed devices and systems also eliminate the need to wait for an appointment with a healthcare practitioner and the need to remember supplemental health information from long ago”; “independent claims 1, 11, and 21 each recite a different solution that constitutes a technical improvement to the field of diabetes management;” “The blood glucose meter includes specific components that are vital to the functioning of the blood glucose meter, and are not generic computer components…the blood glucose meter, which is a specific machine, is integral to the claims and the improvement the claims offer to the field of diabetes management. Without the blood glucose meter as recited in independent claims 1, 11, and 21, the user would not be able to take blood glucose concentration measurements at all”:
Applicant argues “an improvement in diabetes analysis, as they are directed toward improving the analysis of blood glucose concentration measurements and related supplemental health data.” Applicant also points to the problem of “developing a treatment plan for a person with diabetes (PWD)” and “analyzing a large amount of blood glucose concentration measurements” in the specification. However, “the analysis of blood glucose concentration measurements and related supplemental health data” describes the abstract idea of helping a user “[log] health data that provide sufficient information for developing an effective treatment plan, but minimize the amount of effort and inconvenience on the part of the PWD” (¶ 0016), which is described as human activity in the specification, and covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. An improved abstract idea is still an abstract idea.
Applicant also points to the specification stating “it can be difficult for a PWD and/or their health care provider to actually obtain the volume of blood glucose concentration measurements and supplemental health data needed to accurately analyze the PWD's condition and update the treatment plan.” Even if the claimed invention “reduce the amount of supplemental health information that needs to be input into the processing device, while still receiving a sufficient amount of the supplemental health data such that the blood glucose concentration measurements can be interpreted corrected and be used to effectively treat the patient” and “The claimed devices and systems can thus actively identify when to prompt the user for supplemental health data automatically, which eliminates the need for the user to either constantly input a large amount of supplemental health data for every blood glucose concentration measurement, or try to 
Although the claims recite a “blood glucose meter includes a measurement interface that includes a port configured to receive a test sensor and is configured to generate raw signals representative of the blood glucose concentration measurements, an analog front end that is coupled to the measurement interface and receives the raw signals from the measurement interface, a processor that can analyze the raw signals and determine the blood glucose concentration measurements, and a memory device to store the blood glucose concentration measurements,” the blood glucose meter and its structural components are described at a high level of generality (¶ 0021-0026), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim, and thus do not integrate the abstract idea into a practical application. The blood glucose meter is not improved, but merely used (i.e., “take blood glucose concentration measurements of a health characteristic…including…generate raw signals representative of the blood glucose concentration measurements…determine the blood glucose concentration measurements based on the raw signals…store the blood glucose concentration measurements”) to provide the input data for the performance of the abstract idea of determining when to prompt a user for input, and as such, amounts to insignificant extra-solution activity. 
Examiner maintains the 101 rejections of claims 1-2, 4-5, 8, 11, 15, 18, 21-23, 25-27, 31-34 which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 102 rejections, Bousamra fails to teach the amended limitations of claim 21; (d) regarding the 103 rejections, Bousamra fails to teach the amended limitations of claim 27; (e) regarding the 103 rejections, Bousamra fails to teach the amended limitations of claim 1; (f) regarding the 103 rejections, Bousamra fails to teach the amended limitations of claim 11; and (g) regarding the 103 rejections, Bousamra fails to teach the amended limitations of claim 31:
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626